Citation Nr: 0329116	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome.

2.  Entitlement to an effective date earlier than December 
13, 1994, for the grant of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to May 
1985, and from April 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
Board acknowledges that the veteran previously appealed 
several other issues, but in correspondence received from the 
veteran in July 2003, she specifically withdrew all issues 
identified by the RO in its statement of the case and 
supplemental statements of the case other than those set 
forth on the title page of this decision.  Although the 
veteran's local representative interpreted the veteran's July 
2003 correspondence as limiting her appeal to only the issue 
of entitlement to service connection for tarsal tunnel 
syndrome and her representative located in the District of 
Columbia interpreted her July 2003 correspondence as limiting 
her appeal to entitlement to service connection for tarsal 
tunnel syndrome, entitlement to compensable evaluations for 
bilateral foot and ankle disorders, and entitlement to an 
effective date earlier than December 13, 1994, for the grant 
of service connection for post-traumatic stress disorder, the 
Board finds that the veteran's correspondence clearly sets 
forth her intent to only pursue the appeal of entitlement to 
service connection for tarsal tunnel syndrome and entitlement 
to an effective date for the grant of service connection for 
post-traumatic stress disorder as the date of discharge from 
active service.  Thus, these issues are the only issues 
remaining on appeal and addressed in this decision.

The issue of entitlement to an effective date earlier than 
December 13, 1994, for the grant of service connection for 
post-traumatic stress disorder will be addressed in the 
REMAND section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced multiple sprains, twists, and 
contusions of both feet during her periods of active service.

3.  The veteran is service-connected for a history of sprains 
to the right foot and ankle and for a history of fracture of 
the left foot.

4.  The veteran's inservice feet and ankle injuries 
contributed to the development of tarsal tunnel syndrome.


CONCLUSION OF LAW

Tarsal tunnel syndrome was incurred as a consequence of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in June 
2002, and the veteran submitted many detailed statements and 
a letter in October 2002 reflecting that she had no 
additional evidence to submit and/or identify for VA to 
obtain.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate her claim 
and the responsibilities of the parties in obtaining 
evidence.  The veteran's October 2002 submission reflects her 
desire to pursue her claim based on the record evidence.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from June 2002 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in June 2003, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her 
physical examinations.  It appears that all known and 
available medical records relevant to the issue here 
addressed on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Furthermore, the Board notes 
that the veteran and her representative have been accorded 
ample opportunity to present evidence and argument in support 
of the veteran's claim.  The veteran was afforded the 
opportunity to testify before an RO hearing officer or a 
member of the Board, but declined to do so.  She has, 
however, actively participated in the development of her 
claim here on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Additionally, it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran has been granted service connection for a history 
of sprains to the right foot and ankle as well as a history 
of left foot fracture.  Both disabilities are assigned 
noncompensable disability evaluations.

The evidence of record shows that the veteran had two periods 
of active service in the United States Army and that she 
injured both feet on numerous occasions.  She sustained a 
fracture to the left foot as a result of one of her inservice 
injuries.  At the time of discharge, the veteran was not 
noted to have tarsal tunnel syndrome.

Post-service treatment records show complaints of continued 
foot pain and the veteran's history of pain in both feet 
since an inservice accident in 1984.  The veteran's ankle and 
foot pain has been diagnosed as tarsal tunnel syndrome.  
Although the veteran underwent a left tarsal tunnel release 
in January 1999, she continues to have complaints of 
bilateral foot and ankle pain.

In November 2000, a private foot and ankle specialist 
reported that he reviewed the veteran's extensive service and 
post-service medical records.  He specifically outlined the 
numerous injuries to the veteran's feet and ankles during 
service.  Following a complete review of the record and 
examination of the veteran, the specialist opined that the 
veteran's history of multiple sprains, twists, contusions and 
lacerations of the ankles and feet was a contributing 
influence in the symptoms associated with tarsal tunnel 
syndrome experienced by the veteran.

The veteran has undergone several VA examinations of her feet 
and ankles over the course of this appeal and been found to 
have tarsal tunnel syndrome as well as a history of sprains 
with respect to both ankles.  The VA reports of record, 
however, do not contain any opinions regarding the etiology 
of the veteran's tarsal tunnel syndrome.

Given the evidence of record, the Board finds that the only 
opinion of record which speaks to the etiology of the 
diagnosed tarsal tunnel syndrome is the November 2000 opinion 
of the private foot and ankle specialist.  This opinion is 
very useful because it clearly reflects consideration of the 
veteran's history of inservice injuries.  Although the 
opinion is somewhat equivocal in that it shows that inservice 
injuries contributed to the symptoms experienced by the 
veteran as opposed to wholly causing them, the Board finds 
that the preponderance of the evidence is in favor of the 
veteran and that all reasonable doubt should be resolved in 
her favor regarding the etiology of the diagnosed tarsal 
tunnel syndrome.  Consequently, the Board finds that the 
veteran's inservice injuries caused the development of tarsal 
tunnel syndrome and service connection for tarsal tunnel 
syndrome must be granted.


ORDER

Service connection for tarsal tunnel syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As set out above, the VCAA was signed into law during the 
course of the veteran's appeal.  In June 2002, a letter was 
sent to the veteran in compliance with the VCAA, requesting 
that she either supply or identify for VA to obtain any 
pertinent evidence.  This letter, however, did not 
specifically identify evidence needed to substantiate the 
veteran's claim of entitlement to an effective date earlier 
than December 13, 1994, for the grant of service connection 
for post-traumatic stress disorder.

A review of the record evidence shows that the veteran has 
continued to assert that although her claim of entitlement to 
service connection for an acquired psychiatric disorder was 
denied by the Board in an April 1993 decision and affirmed by 
the United States Court of Appeals for Veterans Claims in 
July 1995, she is entitled to an effective date for the grant 
of service connection for post-traumatic stress disorder as 
early as January 1989 because she is currently diagnosed as 
having a psychiatric disorder as a result of experiences 
during her periods of active service and that disorder 
existed at the time of discharge but was erroneously 
diagnosed.  The Board notes that the veteran has been advised 
on many occasions that the earliest possible date for 
assignment of benefits pursuant 38 C.F.R. Section 3.400 is 
December 13, 1994, the date she reopened her claim, because 
her original claim was finally denied and only subject to 
revision upon a showing of clear and unmistakable error on 
the part of the Board when making its April 1993 decision; 
however, she was not properly advised of her rights and 
responsibilities with respect to this claim under the VCAA.  
As such, the Board finds that although the veteran has 
maintained the same argument based on evidence already of 
record for many years, it has no choice but to remand this 
matter to the RO to cure the procedural problem presented by 
the lack of proper notice.  It is noted that due to the 
recent invalidation of regulations implementing the VCAA, the 
Board does not have the authority to cure this procedural 
defect itself.  See Disabled  American Veterans v. Secretary 
of Veterans Affairs, supra.

Therefore, this matter is REMANDED for the following action:

The veteran should be advised of her 
rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 
with respect to her claim of entitlement 
to an effective date earlier than 
December 13, 1994, for the grant of 
service connection for post-traumatic 
stress disorder.  Specifically, the RO 
must advise the veteran of her rights and 
responsibilities under the VCAA.  She 
should be advised of the specific 
evidence needed to substantiate her claim 
on appeal and given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural error and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.


	                     
______________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


